Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 7 is objected to because of the following informalities: On line 4, change “of  ≥ “  to –greater than or equal to---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Re
In claim 6, “a next section of the closed orbit” is indefinite and not idiomatic. The phrase seems to refer to the arrangement of the coils with respect to the closed container (orbit) of the ring, but it is unclear what the basis for “a next section” of the closed container of the ring is. 
Claim 11 is a duplicate of claim 9 and does not further limit. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi (JP 03-281496).
With reference to the Japan Patents Fulltext English machine translation, Kikuchi teaches a device (electromagnetic ring) 20 for generating a variable angular momentum, in particular for spacecraft attitude control (p.5), which 
has a container (ring) 1 partially filled with a magnetizable fluid (magnetic internal fluid) 2 (e.g., mercury or ferrite magnetic fluid; p.5) and
a device for generating at least one rotating or wandering magnetic field (rotary magnetic field) 103 (abstract), with which the magnetizable fluid 2 in the container can be made to continuously move on a closed orbit in an orbital plane (Fig.1(a)), 
wherein the device for generating at least one rotating or wandering magnetic field has several electric coils 3 & 4 for generating the magnetic field, whose coil axes lie in the orbital plane (abstract; Fig.1(b)), and 
a controller (control circuit) 21, with which a phase-shifted current flow through the electric coils 3 & 4 can be generated and controlled or regulated (i.e., control circuit generates and controls signals to the coils; abstract; Fig.2).

    PNG
    media_image1.png
    517
    346
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    380
    535
    media_image2.png
    Greyscale

	Regarding claim 2, the container 1 extends around a central area of the device and the electric coils 3 & 4 are arranged in the central area (i.e., coils internal to ring 1; Figs.1(a)-1(b)).
Regarding claim 3, the electric coils 3 & 4 are arranged around the container 1 (i.e., coils external to ring 1; Figs.1(a)-1(b)).
Regarding claim 4, the container 1 forms a closed channel around the central area (Fig.1(a)).
Regarding claim 5, the container 1 is annularly formed around the central area (Fig.1(a)).
Regarding claim 6, as best understood, the coil axes of coils 3 & 4 each are aligned perpendicularly to “a next section of the closed orbit” [sic] (Fig.1(b)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi in view of Baker (US 3,906,415).
Regarding claim 7, Kikuchi teaches 20-80% of the internal space of the ring is filled with the fluid (p.5). Thus, an interior volume of Kikuchi’s container is only partial filled with the magnetizable fluid. Kikuchi does not teach the remainder is “filled up with a liquid medium, which has a higher density than the magnetizable fluid [2], and does not mix with the magnetizable fluid [2].”  Regarding claims 9 & 11, Kikuchi does not further teach that the container is filled with the magnetizable fluid in such a way that “several partial volumes of the magnetizable fluid [2] separated from each other are present.”
But, Baker teaches a device comprising a closed-loop container (tube) 4 filled with 
contiguous segments of fluid composed of materials that have different electromagnetic properties from the immediately adjacent segment or segments, i.e., high-density, liquid electrical conducting material segments (e.g., mercury) at regions 11, 13, 15 & 17 separated by fluid insulating material segments (e.g., magnetic fluid or ferrofluid comprising magnetic particles) at regions 10, 12 14 & 16 (Figs.1-2). The segmented fluid stream is propelled in a circular path by coils 19 and 20 energized by source 18 (abstract; c.3:60-c.4:22; c.7:48-c.5:13; Figs.3-5). Thus, an interior volume of the container 4 is only partial filled with the magnetizable ferrofluid segments 10, 12 14 & 16 and the remainder is filled with the mercury segments 11, 13, 15 & 17 having a higher density than the magnetizable ferrofluid and which does not mix with the magnetizable ferrofluid.  Baker’s segmented fluid stream with adjacent segments that differ from one another in electromagnetic characteristics performs electrical switch functions, electrical generator functions, electrical motor functions, and pump functions (c.1:8-13).

    PNG
    media_image3.png
    464
    475
    media_image3.png
    Greyscale

	Thus, it would have been obvious before the effective filing date to modify Kikuchi and fill the remainder of the partially-filled interior volume of the container with a liquid medium which has a higher density than the magnetizable fluid and does not mix with the magnetizable fluid, or provide several partial volumes of the magnetizable fluid separated from each other, since Baker teaches a segmented fluid stream with adjacent segments of mercury and a ferrofluid that differ from one another in electromagnetic characteristics would have performed electrical switch functions, electrical generator functions, electrical motor functions, and pump functions.
	Regarding claim 8, Baker teaches the high-density liquid medium is mercury (abstract), i.e., a metallic material with a density greater than or equal to 6 g/cm3.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi in view of Herman, Jr. (US 3,757,846).
Kikuchi teaches the control circuit 21 generates and controls signals to the coils 3 & 4 but does not specifically teach it can “generate a phase-offset sinusoidal current flow” through the coils.
But, Herman teaches a method and apparatus for effecting electromagnetic displacement of fluids, including magnetic fluids, in a gyroscope comprising a toroid or annulus 30 with a plurality of induction coils 33 positioned on the exterior, arranged in multiple poles, wherein alternating current voltage is applied to the coils to produce a rotating magnetic field, whereby the liquid is caused to rotate at a speed determined by the input and the number of poles (abstract; c.1:32-37; c.4:57-c.5:16; Fig.2).
Thus, it would have been obvious before the effective filing date to provide Kikuchi’s electromagnetic ring with coils that generate a phase-offset sinusoidal current flow through the coils since Herman teaches this would have been desirable to produce a rotating magnetic field to cause the magnetic fluid to rotate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BURTON S MULLINS/Primary Examiner, Art Unit 2832